DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed March 29, 2022.
Claims 23, 31, and 37 have been amended.  Claims 23-40 and 42 have been examined and are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-32, 36-40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2003/0158855 to Farnham (hereinafter “Farnham”) and further in view of US Pub. No. 2010/0030715 to Eustice et al. (hereinafter “Eustice”) and further in view of US Pub. No. 2006/0218111 to Cohen (hereinafter “Cohen”).

As to Claim 23, Farnham discloses a method, comprising:
scanning, by a first computing device, a corpus of communications sent to the first computing device to identify social data regarding a user of the first computing device, each communication in the corpus including a header identifying a person sending or receiving the communication (Paragraph [0090] of Farnham discloses generating and rendering visualization of a social map based upon computer communication information.  Paragraph [0092] of Farnham discloses the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a "From:" field, and the person or persons who receive the email message are indicated on a "To:" field and a "Cc:" field, the latter typically indicating a secondary recipient of the message);
building, at a first computing device, a person profile for each respective person identified during the scanning of the communications, each identified person being included in a social network of the user (Paragraph [0146] of Farnham discloses this map provides users with a social map that allows them to navigate for information using the connections between people and groups. Each node in the graph corresponds with profile information that may be displayed in profile window);
determining, by the first computing device, a respective communication address header location for each person profile in person profiles of the persons in the user’s social network based on the location of a communications address within a header of a respective communication used to build the person profile (Paragraph [0090] of Farnham discloses generating and rendering visualization of a social map based upon computer communication information.  Paragraph [0092] of Farnham discloses the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a "From:" field, and the person or persons who receive the email message are indicated on a "To:" field and a "Cc:" field, the latter typically indicating a secondary recipient of the message), 
classifying, by the first computing device, a first subset of the person profiles as friends of the user based on the [respective communication address header location being a first communication address header location] (Paragraph [0097] of Farnham discloses the roles played indicates whether the person has ever been directly emailed by the owner of the email inbox and whether the person has ever directly emailed the owner of the email inbox. People may be filtered out if they have never been directly emailed by the email inbox owner so as to eliminate people who send unsolicited email)
classifying, by the first computing device, a second subset of person profiles using a classification other than friends of the user based on the [respective communication address header location being other than the first communication address header location] (Paragraph [0097] of Farnham discloses the roles played indicates whether the person has ever been directly emailed by the owner of the email inbox and whether the person has ever directly emailed the owner of the email inbox. People may be filtered out if they have never been directly emailed by the email inbox owner so as to eliminate people who send unsolicited email); 
providing, by the first computing device, to a second computing device, the first subset for use by a software application executing on the second computing device (Paragraph [0050] of Farnham discloses while data is typically collected at the level of an individual user and computer, it will be appreciated that the data from multiple users and their computers could be combined); 
changing an extent of exposure to information in connection with the first subset provided for use by the software application, the information comprising person profile contents and communication contents, wherein the extent of exposure to the information in connection with the first subset is controlled based on a plurality of factors [including the social relationship classification as friends of the user in accordance with the communication address location within the header] (Paragraph [0050] of Farnham discloses users are provided one or more controls to selectively enable or disable the data collection, or explicitly adjust the importance of objects and their association weights, as described below. In other implementations, the ways in which the data is collected may be modified automatically based on how the data is used).
	Farnham does not explicitly disclose classifying based on respective communication address header location being a first communication address header location and respective communication address header location being other than the first communication address header location and in accordance with the communication address location within the header.
	Paragraph [0037] of Eustice discloses other factors may also influence relationship strength beyond frequency of interaction. These factors include whether the entities are the sender or recipient of a message or on the "cc" line.
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the relationship tree system as disclosed by Farnham, with a considering the location of a communication address as disclosed by Eustice.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Farnham and Eustice are directed toward parsing relationships from email and as such it would be obvious to use the techniques of one in the other.
	Farnham does not explicitly disclose exposing information based on factors including the social relationship classification as friends of the user.
Paragraph [0116] of Cohen discloses data is uploaded to a central web based relational database 20 which is protected by user ID and password available only to the user. In step 24, the user may optionally designate other users that have permission to access the owner's data.  Paragraph [0166] of Cohen discloses the source of the relationship information extracted from the users email correspondence remains the users personal and private "property" and is only shared to the extent specified by the user.  Paragraph [0077] of Cohen discloses access to the shared trees may be limited to the addresses on the direct path between addresses contained on the subscribers database and the target address.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the relationship tree system as disclosed by Farnham, with a sharing based on relationship as disclosed by Cohen.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Farnham and Cohen are directed toward parsing relationships from email and as such it would be obvious to use the techniques of one in the other.

As to Claim 24, Farnham-Eustice-Cohen discloses the method of claim 23, wherein at least a portion of the social data provided for use by the software application is obtained from at least one of the communications for the user (Paragraph [0115] of Cohen discloses beginning with User A, step 10 operates to choose a group of email records to process. In step 12, record headers or equivalent text are parsed, including those in nested or forwarded email messages, in order to retrieve email addresses for all addressed parties along with From:, To: and Cc: relationships for each address).

As to Claim 25, Farnham-Eustice-Cohen discloses the method of claim 23, wherein the user controls the extent of exposure by providing input to a first user interface on the first computing device (Paragraph [0116] of Cohen discloses data is uploaded to a central web based relational database 20 which is protected by user ID and password available only to the user. In step 24, the user may optionally designate other users that have permission to access the owner's data.  Paragraph [0156] of Cohen discloses more valuable to those who, with the "owners" permission, can access the contact relationships of other users they know).

As to Claim 26, Farnham-Eustice-Cohen discloses the method of claim 25, wherein the first user interface indicates to the user how the software application uses requested social data (Paragraph [0166] of Cohen discloses the source of the relationship information extracted from the users email correspondence remains the users personal and private "property" and is only shared to the extent specified by the user.  Figure 11 of Cohen).

As to Claim 27, Farnham-Eustice-Cohen discloses the method of claim 26, wherein the software application is a web browser, the method further comprising: 
receiving, by the first computing device, a request from the web browser for a view (Figure 20 of Cohen discloses a browser displaying the relationship tree); and 
in response to the request from the web browser, sending the first social data and HTML to the web browser in order to render the view (Figure 20 of Cohen discloses a browser displaying the relationship tree).

As to Claim 28, Farnham-Eustice-Cohen discloses the method of claim 23, further comprising providing access, via an application programming interface (API) implemented by the first computing device, to the first social data (Paragraph [0046] of Cohen discloses the Email Relationship Finder may work directly (either client-side or server-side) with POP3, MAPI, IMAP, and Hotmail or similar compliant online email account protocols).

As to Claim 29, Farnham-Eustice-Cohen discloses the method of claim 23, wherein the communications for the user comprise communications sent to the user from a third computing device (Paragraph [0115] of Cohen discloses beginning with User A, step 10 operates to choose a group of email records to process. In step 12, record headers or equivalent text are parsed, including those in nested or forwarded email messages, in order to retrieve email addresses for all addressed parties along with From:, To: and Cc: relationships for each address).

As to Claim 30, Farnham-Eustice-Cohen discloses the method of claim 23, wherein the scanning comprises extracting first data from one of the communications for the user, and the first social data comprises the first data (Paragraph [0115] of Cohen discloses beginning with User A, step 10 operates to choose a group of email records to process. In step 12, record headers or equivalent text are parsed, including those in nested or forwarded email messages, in order to retrieve email addresses for all addressed parties along with From:, To: and Cc: relationships for each address).

As to Claim 31, Farnham discloses a system, comprising:
a storage device to store social data regarding social relationships of a user; and 
at least one processor configured to:
scan a corpus of communications to identify social data regarding a user, each communication in the corpus including a header identifying a person sending or receiving the communication (Paragraph [0090] of Farnham discloses generating and rendering visualization of a social map based upon computer communication information.  Paragraph [0092] of Farnham discloses the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a "From:" field, and the person or persons who receive the email message are indicated on a "To:" field and a "Cc:" field, the latter typically indicating a secondary recipient of the message);  
build a person profile for each respective person of a plurality identified during the scanning of the communications, each identified person being included in a social network of the user (Paragraph [0146] of Farnham discloses this map provides users with a social map that allows them to navigate for information using the connections between people and groups. Each node in the graph corresponds with profile information that may be displayed in profile window);
determine a respective communication address header location for each person profile in person profiles of the persons in the user’s social network based on the location of a communications address within a header of a respective communication used to build the person profile (Paragraph [0090] of Farnham discloses generating and rendering visualization of a social map based upon computer communication information.  Paragraph [0092] of Farnham discloses the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a "From:" field, and the person or persons who receive the email message are indicated on a "To:" field and a "Cc:" field, the latter typically indicating a secondary recipient of the message),
classifying a first subset of the person profiles as friends of the user based on [the respective communication address header location being a first communication address header location] (Paragraph [0097] of Farnham discloses the roles played indicates whether the person has ever been directly emailed by the owner of the email inbox and whether the person has ever directly emailed the owner of the email inbox. People may be filtered out if they have never been directly emailed by the email inbox owner so as to eliminate people who send unsolicited email)
classifying a second subset of person profiles using a classification other than friends of the user based on [the respective communication address header location being other than the first communication address header location] (Paragraph [0097] of Farnham discloses the roles played indicates whether the person has ever been directly emailed by the owner of the email inbox and whether the person has ever directly emailed the owner of the email inbox. People may be filtered out if they have never been directly emailed by the email inbox owner so as to eliminate people who send unsolicited email); 
provide, to a computing device, the first subset for use by a software application executing on the computing device (Paragraph [0050] of Farnham discloses while data is typically collected at the level of an individual user and computer, it will be appreciated that the data from multiple users and their computers could be combined); and
change an extent of exposure to information in connection with the first subset provided for use by the software application, the information comprising person profile contents and communication contents, wherein the extent of exposure to the information in connection with the first subset is controlled based on a plurality of factors [including the social relationship classification as friends of the user in accordance with the communication address location within the header] (Paragraph [0050] of Farnham discloses users are provided one or more controls to selectively enable or disable the data collection, or explicitly adjust the importance of objects and their association weights, as described below. In other implementations, the ways in which the data is collected may be modified automatically based on how the data is used).
	Farnham does not explicitly disclose classifying based on respective communication address header location being a first communication address header location and respective communication address header location being other than the first communication address header location and in accordance with the communication address location within the header.
	Paragraph [0037] of Eustice discloses other factors may also influence relationship strength beyond frequency of interaction. These factors include whether the entities are the sender or recipient of a message or on the "cc" line.
	Examiner recites the same rationale to combine used for claim 23.
	Farnham does not explicitly disclose exposing information based on factors including the social relationship classification as friends of the user.
Paragraph [0116] of Cohen discloses data is uploaded to a central web based relational database 20 which is protected by user ID and password available only to the user. In step 24, the user may optionally designate other users that have permission to access the owner's data.  Paragraph [0166] of Cohen discloses the source of the relationship information extracted from the users email correspondence remains the users personal and private "property" and is only shared to the extent specified by the user.  Paragraph [0077] of Cohen discloses access to the shared trees may be limited to the addresses on the direct path between addresses contained on the subscribers database and the target address.
Examiner recites the same rationale to combine used for claim 23.

As to Claim 32, Farnham-Eustice-Cohen discloses the system of claim 31, wherein the at least one processor is further configured to receive a communication from the software application indicating an intended use for social data provided to the computing device (Paragraph [0166] of Cohen discloses the source of the relationship information extracted from the users email correspondence remains the users personal and private "property" and is only shared to the extent specified by the user.  Figure 11 of Cohen).

As to Claim 36, Farnham-Eustice-Cohen discloses the system of claim 31, wherein the determining the social data comprises mapping each of the plurality of persons into at least one of direct contacts or indirect contacts (Paragraph [0119] of Cohen discloses a relationship tree which shows the direct and indirect relationships of a user).

As to Claim 37, Farnham discloses a non-transitory machine readable storage media storing a set of instructions, the instructions to cause at least one processor of a first computing device to:
scan a corpus of communications to identify social data regarding a user, each communication in the corpus including a header identifying a person sending or receiving the communication (Paragraph [0090] of Farnham discloses generating and rendering visualization of a social map based upon computer communication information.  Paragraph [0092] of Farnham discloses the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a "From:" field, and the person or persons who receive the email message are indicated on a "To:" field and a "Cc:" field, the latter typically indicating a secondary recipient of the message);
build a person profile for each respective person of a plurality of persons referenced in the communications for the user, each identified person being included in a social network of the user (Paragraph [0146] of Farnham discloses this map provides users with a social map that allows them to navigate for information using the connections between people and groups. Each node in the graph corresponds with profile information that may be displayed in profile window);
determine a respective communication address header location for each person profile in person profile of the persons in the user’s social network based on [the location of a communications address within a header of a respective communication used to build the person profile] (Paragraph [0090] of Farnham discloses generating and rendering visualization of a social map based upon computer communication information.  Paragraph [0092] of Farnham discloses the computer communication information is obtained from email messages, particularly identifiers of who sent and Was sent email messages, as indicated in email headers. Commonly, the person who sent an email message is indicated in a "From:" field, and the person or persons who receive the email message are indicated on a "To:" field and a "Cc:" field, the latter typically indicating a secondary recipient of the message),
classifying a first subset of the person profiles as friends of the user based on [the respective communication address header location being a first communication address header location] (Paragraph [0097] of Farnham discloses the roles played indicates whether the person has ever been directly emailed by the owner of the email inbox and whether the person has ever directly emailed the owner of the email inbox. People may be filtered out if they have never been directly emailed by the email inbox owner so as to eliminate people who send unsolicited email) 
classifying a second subset of person profiles using a classification other than friends of the user based on [the respective communication address header location being other than the first communication address header location] (Paragraph [0097] of Farnham discloses the roles played indicates whether the person has ever been directly emailed by the owner of the email inbox and whether the person has ever directly emailed the owner of the email inbox. People may be filtered out if they have never been directly emailed by the email inbox owner so as to eliminate people who send unsolicited email); 
provide, to a second computing device, the first subset for use by a software application executing on the second computing device (Paragraph [0050] of Farnham discloses while data is typically collected at the level of an individual user and computer, it will be appreciated that the data from multiple users and their computers could be combined); and 
change an extent of exposure to information in connection with the first subset provided for use by the software application, the information comprising person profile contents and communication contents wherein the extent of exposure to the information in connection with the first subset is controlled based on a plurality of factors [including the social relationship classification in connection with the first subset] (Paragraph [0050] of Farnham discloses users are provided one or more controls to selectively enable or disable the data collection, or explicitly adjust the importance of objects and their association weights, as described below. In other implementations, the ways in which the data is collected may be modified automatically based on how the data is used).
	Farnham does not explicitly disclose classifying based on respective communication address header location being a first communication address header location and respective communication address header location being other than the first communication address header location and in accordance with the communication address location within the header.
	Paragraph [0037] of Eustice discloses other factors may also influence relationship strength beyond frequency of interaction. These factors include whether the entities are the sender or recipient of a message or on the "cc" line.
	Examiner recites the same rationale to combine used for claim 23.
	Farnham does not explicitly disclose exposing information based on factors including the social relationship classification as friends of the user.
Paragraph [0116] of Cohen discloses data is uploaded to a central web based relational database 20 which is protected by user ID and password available only to the user. In step 24, the user may optionally designate other users that have permission to access the owner's data.  Paragraph [0166] of Cohen discloses the source of the relationship information extracted from the users email correspondence remains the users personal and private "property" and is only shared to the extent specified by the user.  Paragraph [0077] of Cohen discloses access to the shared trees may be limited to the addresses on the direct path between addresses contained on the subscribers database and the target address.
Examiner recites the same rationale to combine used for claim 23.

As to Claim 38, Farnham-Eustice-Cohen discloses the non-transitory machine readable storage media of claim 37, wherein the determining the social data comprises mapping each of the plurality of persons into at least one of a plurality of direct contacts or a plurality of indirect contacts (Paragraph [0119] of Cohen discloses a relationship tree which shows the direct and indirect relationships of a user).

As to Claim 39, Farnham-Eustice-Cohen-Cohen discloses the non-transitory machine readable storage media of claim 38, wherein the first social data comprises social data obtained from the person profiles of the direct contacts (Paragraph [0119] of Cohen discloses a relationship tree which shows the direct and indirect relationships of a user).

As to Claim 40, Farnham-Eustice-Cohen discloses the non-transitory machine readable storage media of claim 37, wherein the first social data comprises addresses extracted from the communications for the user (Paragraph [0115] of Cohen discloses beginning with User A, step 10 operates to choose a group of email records to process. In step 12, record headers or equivalent text are parsed, including those in nested or forwarded email messages, in order to retrieve email addresses for all addressed parties along with From:, To: and Cc: relationships for each address).

As to Claim 42, Farnham-Eustice-Cohen discloses the non-transitory machine readable storage media of claim 37, wherein the instructions further cause the at least one processor of the first computing device to receive a communication from the software application indicating a use for the first social data (Paragraph [0166] of Cohen discloses the source of the relationship information extracted from the users email correspondence remains the users personal and private "property" and is only shared to the extent specified by the user.  Figure 11 of Cohen).

Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnham-Eustice-Cohen and further in view of US Pub. No. 2007/0244977 to Atkins (hereinafter “Atkins”).

As to Claim 33, Farnham-Eustice-Cohen discloses the system of claim 32.  Farnham-Eustice-Cohen does not explicitly disclose wherein the software application looks at information regarding a communication currently being read by the user.
However, Atkins discloses this.  Paragraph [0026] of Atkins discloses the media is automatically played and images are made visible within the recipient's e-mail when the recipient opens his/her e-mail utilizing his/her preferred e-mail client. The e-mail client then accesses the necessary files via embedded links, which are within the e-mail.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine email analyzing system as disclosed by Farnham-Eustice-Cohen, with considering the currently read communication as disclosed by Atkins.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Farnham and Atkins are directed toward email systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 34, Farnham-Eustice-Cohen discloses the system of claim 31.  Farnham-Eustice-Cohen does not explicitly disclose wherein the software application determines whether a first link is present in one of the communications for the user 
However, Atkins discloses this.  Paragraph [0026] of Atkins discloses the media is automatically played and images are made visible within the recipient's e-mail when the recipient opens his/her e-mail utilizing his/her preferred e-mail client. The e-mail client then accesses the necessary files via embedded links, which are within the e-mail.
	Examiner recites the same rationale to combine used for claim 33.

As to Claim 35, Farnham-Eustice-Cohen-Atkins discloses the system of claim 34, wherein the software application causes display of content located at the first link (Paragraph [0026] of Atkins discloses the media is automatically played and images are made visible within the recipient's e-mail when the recipient opens his/her e-mail utilizing his/her preferred e-mail client. The e-mail client then accesses the necessary files via embedded links, which are within the e-mail).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448